         Case 1:19-cv-01361-VJW Document 4 Filed 09/12/19 Page 1 of 3




       3fn tbe Wniteb $>fates Qtourt of jfeberal Qtlaitns
                                     No. 19-1361C
                              (Filed September 12, 2019)
                              NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
BARBARA STONE,                    *
                                  *
                 Plaintiff,       *
                                  *
      V.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *

                                       ORDER

       On September 6, 2019, Barbara Stone filed a complaint in this court. The
complaint is lengthy and not a model of clarity, but it seems to concern a
bankruptcy proceeding involving Ms. Stone. Plaintiff alleges that both the
bankruptcy judge overseeing her bankruptcy and one of the lawyers involved are
engaged in various forms of misconduct. In particular, she claims that the judge
has failed to file the financial disclosure forms required by the Ethics in
Government Act, 5 U.S.C. 4 app. § 109 (10). She also claims that one of the lawyers
participating in her bankruptcy proceeding has filed false claims, sent obscene
emails, and acted in concert with the judge in a conspiracy in violation of the
Racketeer Influenced and Corrupt Organizations Act (RICO). 18 U.S.C. §§ 1961-
68.

       Plaintiff's claims do not fall within the limited subject-matter jurisdiction
Congress has conferred on this court. A number of her claims, such as her RICO
claims, are based on violations of criminal law, but this court lacks jurisdiction over
claims based on criminal laws. See Joshua v. United States, 17 F.3d 378, 379 (Fed.
Cir. 1994); Stanwycle v. United States, 127 Fed. Cl. 308, 314 (2016). She also alleges
various persons have attempted to defraud her, which is a tort claim. See Brown v.
United States, 105 F.3d 621, 623 (Fed. Cir. 1997). Under the Tucker Act, 28 U.S.C.
§ 1491, this court's jurisdiction is limited to certain actions against the United
States seeking money damages and which do not sound in tort. United States v.


                                                        7018 1830 0001 4963 6779
        Case 1:19-cv-01361-VJW Document 4 Filed 09/12/19 Page 2 of 3




Mitchell, 463 U.S. 206, 216 (1983). Accordingly, Ms. Stone's tort claims are not
within our subject-matter jurisdiction. Additionally, since claims in our court can
only be against the United States, we lack jurisdiction over plaintiff's claims
against individual persons, such as the Bivens claims in the complaint. See Bivens
v. Six Unlmown Narned Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
Likewise, we lack jurisdiction over violations of civil rights laws that penalize
misconduct by state and local governments. See Griffith v. United States, No. 14-
793C, 2015 WL 1383959, at *2 (Fed. CL Mar. 20, 2015) (discussing 42 US.C. §§
1981, 1983.

       Even claims against the United States can only be heard here if they are
based on a law the violation of which creates a right to the payment of money
damages. None of plaintiff's federal law claims are based on such laws. First,
plaintiff bases a claim on the Freedom of Information Act, 5 U.S.C. § 552, which is
not money-mandating. See Hicks v. United States, 130 Fed. CL 222, 231 (2017).
Second, as noted above, plaintiff complains of violations of the Ethics in
Government Act, which is not a money-mandating statute. Roberson v. United
States, 115 Fed. Cl. 234, 240 (2014). Plaintiff also bases claims on various
provisions of the Constitution --- namely the First Amendment, the Fourth
Amendment, and the Due Process Clause of the Fifth Amendment. None of these
provisions are money-mandating. United States v. Connolly, 716 F.2d 882, 887
(Fed. Cir. 1983) (noting that the First Amendment is not money-mandating);
Brown, 105 F.3d at 623 (Fed. Cir. 1997) (holding Fourth Amendment is not money-
mandating); Collins v. United States, 67 F.3d 284, 288 (Fed. Cir. 1995) (holding due
process clause is not money-mandating); James v. Caldera, 159 F.3d 573, 581 (Fed.
Cir. 1998) (same). Plaintiff also appears to base claims upon the Americans with
Disabilities Act, 42 U.S.C. § §12101-2213, but claims under that Act can only be
heard in state courts or U.S. District Courts. McCauley v. United States, 38 Fed. CL
250, 266 (1997), aff'd, 152 F.3d 948 (Fed. Cir. 1998). Finally, to the extent that
plaintiff is complaining about the conduct of her bankruptcy proceedings, we have
no jurisdiction to review such matters. Allustiarte v. United States, 256 F.3d 1349,
1352 (Fed. Cir. 2001).

       Simply put, even assuming everything Ms. Stone says in her complaint is
true, this court has no jurisdiction to hear her claims or provide her any relief. As
some of Ms. Stone's claims are not against the United States, others concern torts or
crimes, and for the rest she has not identified any basis for jurisdiction, her case
DISMISSED for lack of subject-matter jurisdiction pursuant to Rule 12(h)(3) of the
Rules of the United States Court of Federal Claims. The Clerk shall close the case.
      Case 1:19-cv-01361-VJW Document 4 Filed 09/12/19 Page 3 of 3




IT IS SO ORDERED.
                                                                ...




                                  - 3-
